Citation Nr: 0027833	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.


FINDINGS OF FACT

1.  A Board decision in February 1998 denied the claim of 
service connection for PTSD.  

2.  Evidence received since the February 1998 Board decision 
includes a statement from the veteran reporting service 
stressors, along with a copy of a photograph of the veteran 
apparently taken during his period of service in Vietnam; 
this evidence is neither cumulative nor redundant, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that it is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1998 Board decision 
which denied entitlement to service connection for PTSD is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§  5108, 7104(b) (West 1991); 38 C.F.R. §§  3.156, 20.1105 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service personnel records show that the veteran served in the 
Republic of Vietnam from June 1970 to March 1971.  The 
service records also indicate that his primary duty in the 
Republic of Vietnam was as an auto mechanic and 
"RegtXODriver."  

A service personnel record titled "Combat History-
Expeditions-Awards Record," states that from early June 1970 
through early March 1971, the veteran participated in 
"combat operations" against the Viet Cong in the Republic 
of Vietnam, Danang.  It was indicated that while in Vietnam 
he participated in operations named Hoang Dieu, Hoang Dieu 
101 and 103, and Upshur Stream.  The service personnel 
records, including the veteran's DD 214, are absent for any 
information indicating that he received a combat award or 
medal.  

The veteran initially claimed service connection for PTSD due 
to Vietnam experiences in December 1987.   A VA psychiatric 
examination was performed in February 1988.  The veteran 
reported that during service in Vietnam his initial 
occupational specialty was as a "mechanic" but when he 
arrived in Vietnam he was stationed at Danang and he was 
primarily a machine gunner and for a period a personal body 
guard for a colonel.  The veteran reported that he had bad 
experiences while in Vietnam.  The diagnosis was adjustment 
disorder.

The veteran attempted to reopen his PTSD claim in July 1995.  
In a statement received in September 1995, he reported that 
during service in the Republic of Vietnam in 1970, he was a 
machine gunner with motor transportation.  He stated that the 
enemy with an RPG and a mine ambushed him.  He was blown off 
the truck and the truck driver was blown apart.  He reported 
that a Lieutenant Colonel L. was injured in the left leg.  A 
few months later the lieutenant colonel died in a helicopter 
crash.  He stated that on another mission he went to find two 
new comrades and they were found decapitated and 
disemboweled.  On another mission he reported that the enemy 
threw infants into ruts to stop the convoy, but he had to 
keep driving, crushing the infants.  

VA clinical records dated in 1995 and 1996 reveal that the 
veteran received treatment for PTSD.  A statement was 
received from the United States Marine Headquarters in 
November 1996.  Regarding the veteran's claimed stressor, it 
was reported that an attempt had been made to identify the 
months of alleged events and that there was no record of 
Lieutenant Colonel L. being wounded.  His death had occurred 
while serving with another battalion.  

A VA psychiatric examination was performed in August 1997.  
It was indicated that at the examination the veteran provided 
a September 1995 statement in which he described his Vietnam 
experiences.  The diagnoses were PTSD and bipolar disorder.  

In the February 1998 denial of service connection for PTSD by 
the Board, it was determined that the veteran was not shown 
to have engaged in combat, and that his Vietnam stressors 
were not verifiable. 

In a statement received from the veteran in March 1998, he 
reported that during service in Vietnam he was assigned as a 
driver to a Colonel K, and a Lieutenant Colonel M.  He 
indicated that on a mission driving Colonel K, the vehicle 
was struck by fragments and he suffered wounds.  He stated 
that Colonel K. subsequently awarded the veteran the Purple 
Heart.  The veteran enclosed a copy of a photograph that 
shows one uniformed person accepting a document from another 
uniformed person.  

Law and Regulations

Pursuant to 38 U.S.C.A. § 7104(b), a Board decision is 
considered final.  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.   Second, if new and material evidence has been 
presented, then immediately upon reopening the claim, the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

With respect to the three step analysis as set forth above, 
it is important to note that in Winters v. Gober, No. 99-7108 
(Fed. Cir. July 26, 2000), the Federal Circuit held that the 
U.S. Court of Appeals for Veterans Claims exceeded its 
statutory authority when it addressed whether the appellant 
in the case had presented a well-grounded claim and 
prejudiced him by basing its decision on a ground different 
from that relied on by the Board.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).


Analysis

The February 1998 Board decision is the last final 
disallowance of the claim of service connection for PTSD.  
The evidence received since the February 1998 Board decision 
is limited, consisting of a statement from the veteran 
regarding additional experiences or stressors that he was 
subjected to during service in Vietnam, along with a copy of 
a photograph of the veteran and another individual which the 
veteran claims is in actuality his receipt of the Purple 
Heart.  This additional evidence has not been previously 
considered, and it is not redundant or cumulative.  In Hodge, 
155 F.3d at 1363, it was stressed that under 38 C.F.R. § 
3.156(a), new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."   The copy of the 
photograph submitted by the veteran, is not irrelevant to the 
issue at hand, PTSD, and also arguably appears to present a 
more complete picture of the circumstances surrounding the 
origin of his claimed disability. 

In this case, the Board finds that the veteran's claim of 
entitlement to service connection is well grounded.  A VA 
mental disorder examination in August 1997 yielded a 
diagnosis of PTSD.  Thus, the evidence satisfies the first 
criteria for a well-grounded PTSD claim.  The veteran asserts 
that he experienced traumatic events in service, including 
combat experiences.  The veteran has claimed combat 
experiences and service personnel records, although in 
general terms and not specifically, allude to combat 
participation.  Solely for purposes of determining whether 
the claim is well grounded, the Board accepts the veteran's 
assertions as true.  

Further, in the August 1997 VA medical examination report, it 
was indicated that the veteran's C file was available and 
that he had presented a statement regarding his Vietnam 
experiences.  In general terms for purposes of well 
groundedness, the Board finds that this is sufficient 
competent medical evidence of a nexus between the diagnosed 
PTSD and the veteran's alleged in-service stressors.  


REMAND

Pursuant to 38 U.S.C.A. § 5107(a) the VA has a statutory duty 
to assist claimants with their claims.  Service personnel 
records show that while in Vietnam the veteran was assigned to 
"H&Sco, 2dBn 1st MarDiv" and "HqCo, 1stMarines, 1stMarDiv".  
It is important to note that the claims folder is absent for 
any service personnel data or documentation concerning the 
veteran's military units while in the Republic of Vietnam.  
These records could be helpful regarding the veteran's claimed 
Vietnam combat status. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
was in Vietnam and the units to which he 
was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Department of 
the Navy, Headquarters United States 
Marines, Marine Corps Historical Center, 
Building 58, Washington Navy Yard 901 M 
Street, S.E., Washington D.C. 20374-5040.  
Headquarters United States Marines is 
requested to provide information 
concerning the veteran's military units 
during service in the Republic of 
Vietnam, to aid in verification of his 
claimed stressors and combat status.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The VA 
psychiatrist should determine the nature 
and etiology of the veteran's current 
psychiatric disorder.  The examiner 
should be provided the claims folder 
including a copy of this remand for 
review in connection with the 
examination, and the examination report 
should indicate that a review of the 
claims folder was accomplished.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner is requested to specifically 
render a comment concerning the link 
between the current symptomatology and 
the veteran's stressor(s). 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full. If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.


When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, if necessary, the case and the 
requested evidentiary data should be returned to the Board of 
Veterans' Appeals for further appellate disposition.  


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

